Citation Nr: 1827077	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-43 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether a timely appeal was received in response to a March 2011 rating decision that declined to reopen a previously denied claim for service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to April 1969.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 determination letter by the Department of the Veterans Affairs, Regional Office, located in Philadelphia, Pennsylvania (RO), which informed the appellant that her May 2013 correspondence to the RO could not be accepted as notice of disagreement to a March 2011 rating decision or accepted as in lieu of a Form 9 "Appeal to Board of Veterans' Appeals" to a January 2013 statement of the case because it was untimely.

In September 2015, the appellant testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  In a March 2011 rating decision, the RO declined to reopen a previously denied claim for service connection for the cause of the Veteran's death. 

2.  In March 2012, the appellant submitted a notice of disagreement to the denial of her claim. 

3.  The RO issued a statement of the case on January 14, 2013, and a substantive appeal was not filed within 60 days of that issuance.

4.  The appellant did not request an extension of the time limit for filing a substantive appeal, the RO's actions did not operate as a waiver of the time requirement for filing a substantive appeal, and the appellant has not rebutted the presumption of regularity of the RO's administrative process.


CONCLUSION OF LAW

The requirements are not met for a timely appeal with respect to the March 2011 rating decision that declined to reopen a previously denied claim for service connection for the cause of the Veteran's death.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 14.631, 19.32, 19.33, 19.34, 20.200, 20.202, 20.302, 20.303, 20.305, 20.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has determined that the appellant did not submit a timely appeal with regard to a March 2011 rating decision.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim.  See 38 U.S.C. § 7104 (a)(2012); 38 C.F.R. § 20.101.  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C. § 5103A (a) (2012).  The appellant and her representative were properly notified of the jurisdictional issue, and they were afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

Under the provisions of 38 U.S.C. § 7105 (a) (2012), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case (SOC) is furnished to the claimant.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2015).  

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.

A substantive appeal must be filed within 60 days from the date that the Agency of Original Jurisdiction (AOJ) mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302 (b) (2017).

A substantive appeal may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such NOD or substantive appeal.  38 C.F.R. § 20.301 (a) (2017).  A power of attorney, executed on either VA Form 21-22, "Appointment of Veterans Service Organization," or VA Form 21-22, "Appointment of Attorney or Agent as Claimant's Representative," is required to represent a claimant before VA.  38 C.F.R. § 14.631(a) (2017). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303 (2017).  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id. 

When the Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305 (a) (2017).

In this case, in May 2010, the appellant submitted her request to reopen the previously denied claim for entitlement to service connection for the cause of the Veteran's death along with a properly executed VA Form 21-22, appointing the American Legion as her representative.  In a March 2011 rating decision, the RO declined to reopen the previously denied claim.  The appellant was notified of that decision in a letter dated March 31, 2011.  In March 2012, the appellant, through her representative, the American Legion, filed a timely notice of disagreement to the denial of her claim.  Thereafter, the RO issued an SOC on January 14, 2013 to the appellant and the American Legion. 

The notification letter attached to the January 14, 2013 SOC included notice that the substantive appeal (VA Form 9) must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the appellant of the rating decision.  The letter also stated that, if the substantive appeal was not filed within the specified period, the case would be closed.  It was further explained that any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal.

In this case, the January 2013 SOC was issued well after the one-year appeal period following the date of notification of the March 2011 rating decision.  As such, the appellant needed to file her substantive appeal within 60 days from the date the RO mailed the January 14, 2013 SOC. Therefore, the date for timely filing of the appellant's substantive appeal was March 16, 2013.

VA records show that on May 2, 2013, VA received the following: a statement in support of the case from the appellant that was signed and dated December 19, 2012; a copy of the Veteran's DD 214; a copy of the Veteran's death certificate; a copy of a 2003 Board of Veterans' Appeals decision for another veteran; and a VA Form 21-22a, appointing the appellant's attorney as her representative.  (A copy of that executed VA Form 22-21a is not currently uploaded in electronic claims folder, but has been acknowledged as received by VA in May 2013.)  In the statement of case, signed and dated by the appellant, but not received by VA until May 2, 2013, the appellant stated that her statement was a notice of disagreement to the March 2011 rating decision.  

The record also contains a copy of a fee agreement between the appellant and her current representative concerning the appeal of the denial of her claim for VA DIC benefits, which the appellant signed and dated on December 20, 2012.  This document was not contain a date stamp that reflects the date it was received by VA.  The appellant's representative stated that the fee agreement and other documents were placed in the mail in December 2012, and should have been received by VA well prior to May 2, 2013.  See September 2015 Board hearing transcript, page 20; see also October 2015 informal hearing presentation.  

Neither the appellant nor her representative asserts that a substantive appeal (VA Form 9 or equivalent) was filed within 60 days of the RO's issuance of the January 14, 2013 SOC.  Nor does the appellant or her representative assert that a timely request for an extension of the time limit to file a substantive appeal was filed.  Further, the Board also notes that the RO has not implicitly or explicitly waived the issue of the timeliness of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  
There is no evidence in this case that the RO continued to treat the appellant's claim as an active appeal.  Rather, the RO notified the appellant in an October 2013 letter that her appeal was not timely and that the RO could not take any action on the appeal because the right to appeal expired.  In addition, the RO did not certify the issues as being on appeal.  Thus, the RO did not waive the requirement of a timely filed substantive appeal.

Rather, the appellant and her representative assert that the January 2013 SOC was not received by the either the appellant or her representative,  and the appellant and her representative did not have actual notice of January 2013 SOC until an October 2013 letter informed the appellant that her appeal was untimely.  The appellant and her representative essentially assert that the timeliness requirement for the substantive appeal following the issuance of the January 2013 SOC should be waived.  The Board will now consider the appellant's contentions in this case. 

The appellant's asserts that she did not actually receive the January 2013 SOC.  The appellant testified that she lives in a condominium and she does not always receive her mail because the mailboxes are close together and mail sometimes is left on floor.  She further testified that she has incorrectly received other's mail in the past.  See September 2015 Board hearing transcript. 
  
There is a presumption of regularity in the administrative process, and it is presumed that a claimant received proper notice by VA.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (August 2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties) (citing Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007)); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption may only be rebutted with "clear evidence to the contrary."   See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).

Here, the appellant's assertion of nonreceipt of the January 2013 SOC alone does not establish the "clear evidence" needed to rebut the presumption of regularity of mailing of the January 2013 SOC to the appellant.  See Ashley, 2 Vet. App. at 309.  The record shows that the SOC notification was sent to the appellant at her known address of record.  The SOC notification was not returned by the United States Postal Service as undeliverable, or for any other reason.  Therefore, there is a presumption of regularity with respect to the mailing of the January 2013 SOC and its attachments, and she was properly and timely notified of the status of her appeal and the action required on her part by the SOC to perfect her appeal.  

The appellant's representative asserts that he did not receive the January 2013 SOC, and as a result, the appellant has been denied her right to counsel and representation with respect to the January 2013 SOC and her ability to file a timely substantive appeal.  In support of this argument, the appellant's representative has cited to Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015), in which the Unites States Court of Appeals for the Federal Circuit (Federal Circuit) held that the regulatory requirement of notice in §1.525(d) can only sensibly be construed to require that the notice to recognized counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed.   The appellant's representative states that he did not receive notice of the January 2013 SOC until well after the expressly stated deadline to file a substantive appeal had passed, and as such, the timeliness requirement should be waived in this case. 

The Board notes that the crux of the appellant's representative's arguments relies on the finding that he was recognized representative of record by VA at the time the RO issued the January 2013 SOC.  However, the recognized representative of record by VA at that time was the American Legion.  

In this regard, VA did not receive the executed VA Form 21-22a, appointing the current representative and revoking the representation of the American Legion, until May 2, 2013 well after both the issuance of the January 2013 and the deadline for filing a timely substantive appeal.  Neither the appellant nor her representative has asserted that the executed VA Form 21-22a appointing the current representative was received by VA prior to May 2, 2013.  Rather, the appellant's representative asserts that the fee agreement executed in December 2012 between the appellant and her representative marks the onset of that representative before VA.  See Board hearing transcript, pages 9 and 10. 

Regardless of when the fee agreement was received by VA, the fee agreement is not an executed VA Form 21-22a, so the submission of the fee agreement does not make the representative the recognized representative before VA.  See 38 C.F.R. § 14.631(a)(execution of VA Form 21-22 or 21-22A is required to represent a claimant before VA).  The representative was not the appellant's recognized representative at VA until VA received the executed VA Form 21-22a in May 2013.  

Again, the appellant's recognized representative of record by VA at the time of the RO's issuance of the January 2013 SOC was the American Legion.  The January 2013 SOC shows that the American Legion was also issued that notification letter.  Accordingly, the appellant's recognized representative at the time of the issuance of the January 2013 SOC, the American Legion, received notice before the expressly stated deadline had passed for submission of timely substantive appeal.  The American Legion's timely receipt of the January 2013 SOC falls under the presumption of regularity and has not been rebutted by the appellant.  See Boyd and Ashley, supra. 

The Board has also considered the appellant's representative's assertions that the fee agreement and other documents were placed in the mail in December 2012 and should have been received by VA well prior to May 2, 2013.  The appellant's representative contends that VA should acknowledge that mail has not always been properly distributed by the RO as exemplified by the fact that the RO continued to identify the American Legion as the appellant's power of attorney more than five months after VA acknowledged receipted of her current representative's power of attorney (the October 2013 notice letter was incorrectly issued to the American Legion). 

The appellant's representative acknowledged that he does not have any proof that the VA received these documents prior to May 2, 2013.  The appellant's representative stated that these documents were not mailed via certified mail.  He only noted that his contemporaneous office records demonstrate that the documents were mailed on December 21, 2012.  See October 2015 informal hearing presentation.  However, the appellant's representative had previously stated his partner attorney signed the fee agreement on January 14, 2013, and indicated the executed document was received by the appellant in the mail a few days later, suggesting the documents were mailed later than December 2012.  See September 2015 Board hearing transcript, page 9. 

Overall, the Board finds that the claims file does not include clear evidence that demonstrates that the documents were received earlier than May 2, 2013, such as with an actual receipt by VA or a certified mail receipt.  There is no evidence beyond the appellant's representative's statements that those documents were mailed well prior to May 2, 2013.  VA's incorrect identification of the power of attorney on the October 2013 letter, while erroneous, does not demonstrate clear evidence that rebuts the presumption that RO engaged in regular business practice of date stamping documents on date of receipt.  Thus, just as the appellant's assertions of delayed receipt, standing alone, fail to rebut the presumption of regularity, assertions alone likewise fail to rebut the presumption of timely receipt in VA's administrative process.

Moreover, none of those documents received in May 2013 were a VA Form-9 or equivalent statement demonstrating a substantive appeal to the January 2013 SOC.  See 38 C.F.R. § 20.202.  In the statement of the case, signed by the appellant and dated December 19, 2012, she specifically stated the letter is "a notice of disagreement (NOD) to the VA letter dated [March 31, 2011]" and does not discuss or identify the January 2013 SOC.  In addition, the Veteran's DD 214, the copy of the Veteran's death certificate, the copy of a 2003 Board decision for another veteran, or executed VA Form 21-22a do not constitute a VA Form-9 or equivalent statement demonstrating a substantive appeal to the January 2013 SOC.  See 38 C.F.R. § 20.202.  Accordingly, none of those documents can be construed as a substantive appeal statement to the January 2013 SOC. 

Finally, the Board has considered whether the doctrine of equitable tolling applies to this case.  The Court has recognized that the doctrine is potentially applicable to untimely or improperly filed substantive appeals.  See Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006).  Whether equitable tolling is warranted must be assessed on a case-by-case basis.  See Sneed v. Shinseki, 737 F.3d 719, 726 (Fed. Cir. 2013).  

Generally, equitable tolling applies only where circumstances preclude a timely filing, despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).

In addition, there is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling: (1) the extraordinary circumstance must be beyond the veteran's control, (2) the veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005); Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014).  The relevant period for the equitable tolling analysis is the time during which the obstacle to timely filing exists.  Checo, 748 F.3d at 1379-80.
Here, the appellant has not asserted that she was unable to file a timely substantive appeal as a result of mental health or physical health problems or as result of reliance on the incorrect statement of a VA official.  

Moreover, the presumption of regularity concerning VA's mailing of documents and receipt of documents directly explains how the Board should address the allegation of mail errors, the Board finds that doctrine, and not the doctrine of equitable tolling, govern the issue on appeal.  As discussed above, the appellant's and her representative's assertions are not sufficient to rebut the presumption of regularity with VA's administrative procees with delivery and receipt of mail.  

The appellant and her representative have not alleged other circumstance that warrants equitable tolling.  See Bove, supra. 

For these reasons, the Board finds that a substantive appeal was not received within 60 days from the January 2013 SOC, or within one year from notification of the March 2011 rating decision.  Accordingly, the appeal is denied.


ORDER

As the appellant did not file a timely appeal regarding the March 2011 rating decision that declined to reopen the previously denied claim for entitlement to service connection for the cause of the Veteran's death, the appeal is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


